DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 09/12/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2019, 10/15/2019 and 02/08/2021 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/12/2019.  These drawings are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Halbert et al. (US 2016/0003835) in view of Greg J. Nusz et al. (Anal Chem, 80, 984-989, 2008).
Halbert discloses method of detecting presence or level of a microvesicle population in a biological sample to provide a diagnosis, prognosis or theranosis of a disease or disorder (cancer). The method comprising: (a) contacting a biological test sample with one or more aptamer; (b) detecting a presence or level of a complex between the one or more aptamer and the target bound by the one or more aptamer in the biological test sample formed in step (a); and (c) comparing the presence or level detected in step (b) to a reference level from a biological control sample, thereby characterizing the disease or disorder (0033). Method further comprising: (a) contacting a pool of aptamers to a population of microvesicles from a first sample; (b) enriching a subpool of aptamers that show affinity to the population of microvesicles from the first sample; (c) contacting the subpool to a second population of microvesicles from a second sample; and (d) depleting a second subpool of aptamers that show affinity to the second population of microvesicles from the second sample, thereby selecting the group of aptamers that have preferential affinity for the population of microvesicles from the first sample (0052 and FIG 14). In one embodiment, aptamer binds to a prostate specific membrane antigen (PSMA) protein (0020). Contacting the biological sample with one or more binding agent specific to the microvesicle population and one or more aptamer and detecting microvesicles that are recognized by both the one or more binding agent and the one or more aptamer, thereby detecting the presence or level of the microvesicle population in the biological sample. The one or more binding agent can be an antibody or aptamer to a microvesicle surface antigen selected from a target in Tables 2, 4 and 26 and a combination thereof.  For example, the one or more binding agent may be an antibody or aptamer to a microvesicle surface antigen selected from the group consisting of EpCam, CD9, PCSA, CD63, CD81, PSMA, B7H3, PSCA, ICAM, STEAP, KLK2, SSX2, SSX4, PBP, SPDEF, EGFR, and a combination thereof (0028 and 0030). In some embodiments, the aptamer is further modified to comprise at least one chemical modification. The chemical modification can be conjugation to a cytotoxic moiety encapsulated in a nanoparticle (0420). In one embodiments, (i) the microvesicle is attached to a substrate prior to step (a) via covalent linkage; (ii) the binding agent to the microvesicle antigen is an indirectly labeled antibody, wherein the indirect label comprises a gold labeled antibody that forms a complex with the antibody to the microvesicle antigen; (iii) the microvesicle antigen is CD9; (iv) the sputter coating comprises carbon coating; and (v) the SEM comprises secondary electrons (SE) mode to visualize the microvesicles and/or back scattered electrons (BSE) mode to visualize the label (0111). In FIGS. 2A-2B illustrate a competitive assay selection strategy. A random pool of nucleic acid aptamer candidates (the library) are incubated with a target of interest 202. Multiple rounds of binding can be performed wherein: 1) the library is incubated with the target; 2) the library-target mixture is washed to remove unbound aptamer candidates; 3) bound aptamer candidates are eluted from the target; and 4) the eluted aptamer candidates are again added to the target and allowed to bind (0114). With respect to first antibody is different from the third antibody, Halbert discloses that the detection binding agents can be against the same antigen as the capture binding agent, or can be directed against other markers. The capture binding agent can be any useful binding agent, e.g., tethered aptamers, antibodies or lectins, and/or the detector antibodies can be similarly substituted, e.g., with detectable (e.g., labeled) aptamers, antibodies, lectins or other binding proteins or entities (0185) .Additional disclosure includes that aptamer or other useful binding agents can be conjugated to a detectable entity or label that includes a magnetic label, a fluorescent moiety or other nanoparticles including quantum dots or gold nanoparticles (beads were labeled with anti-CD9 antibody (0200 and 1152). 
Halbert fails to disclose gold nanorods or nanospheres in the composition.
Greg discloses the use of single plasmonic nanostructures as transducers of biomolecular binding events, with the ultimate goal of single-molecule detection of proteins (and other biomolecules) from complex mixtures. Gold nanorods as plasmonic transducers to detect the binding of streptavidin (protein) to individual biotin-conjugated nanorods in real time on a surface (abstract). Additional disclosure includes that miniaturizing the sensor to a single nanoparticle is of interest because it is a useful test of the limits of this technology for biosensing and also because it will provide a potentially useful biophysical tool for the interrogation of single binding events that is complementary to other transduction modalities under development for single-molecule, stochastic sensing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate gold nanorods into Halbert’s composition. The person of ordinary skill in the art would have been motivated to make those modification because Greg teaches that gold nanoparticle sensors can permit detection of biological analytes at subnanomolar concentration in an ensemble mode sensor,  to examine the limit of detection by a single metal nanoparticle acting as a transducer of biomolecular binding events (page 985) and reasonably would have expected success because miniaturizing the sensor to a single nanoparticle is of interest because it is a useful test of the limits of this technology for biosensing and also because it will provide a potentially useful biophysical tool for the interrogation of single binding events that is complementary to other transduction modalities under development for single-molecule, stochastic sensing.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618